DISMISS; Opinion Filed February 7, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00268-CV

                          ADETUNJI FASHINA, Appellant
                                     V.
                     FEDERAL HOME LOAN MORTGAGE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00180-C

                               MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore and Evans
                                   Opinion by Justice Evans
       By postcard dated October 15, 2012, the Court notified appellant the time for filing

appellant’s brief had expired.   We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that if the brief and extension motion were not filed

within ten days, the appeal would be dismissed. To date, appellant has not filed a brief, an

extension motion, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).



                                                    /David W. Evans/
                                                    DAVID W. EVANS
                                                    JUSTICE
120268F.P05
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

ADETUNJI FASHINA, Appellant                         On Appeal from the County Court at Law
                                                    No. 3, Dallas County, Texas
No. 05-12-00268-CV          V.                      Trial Court Cause No. CC-12-00180-C.
                                                    Opinion delivered by Justice Evans.
FEDERAL HOME LOAN MORTGAGE,                         Justices FitzGerald and Fillmore
Appellee                                            participating.

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

         It is ORDERED that appellee FEDERAL HOME LOAN MORTGAGE recover its costs
of this appeal from appellant ADETUNJI FASHINA.


Judgment entered this 7th day of February, 2013.




                                                    /David W. Evans/
                                                    DAVID W. EVANS
                                                    JUSTICE




120268.op.docx                                  2